UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4035


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTURO ABURTO SANCHEZ, a/k/a Gustavo,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cr-00100-MR-DLH-1)


Submitted:   September 13, 2016           Decided: September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David G. Belser, BELSER & PARKE, Asheville, North Carolina, for
Appellant.    Jill Westmoreland Rose, United States Attorney,
Anthony J. Enright, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arturo Aburto Sanchez appeals his conviction for possession

with intent to distribute methamphetamine, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(B) (2012).             He argues that sentencing

counsel rendered ineffective assistance in failing to object to

one paragraph of the presentence report, ask for a variance, and

present mitigating evidence that might have justified a variance.

We affirm.

       A prisoner “may raise a claim of ineffective assistance of

counsel in the first instance on direct appeal if and only if it

conclusively appears from the record that counsel did not provide

effective assistance.”       United States v. Galloway, 749 F.3d 238,

241 (4th Cir. 2014) (alteration and ellipsis omitted).                    Absent

such a showing, ineffective assistance claims should be raised in

a motion brought pursuant to 28 U.S.C. § 2255 (2012), in order to

permit sufficient development of the record.                   United States v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                    Because the

record here does not conclusively establish the alleged grounds

for    Sanchez’s   claims,   Sanchez       does   not   meet    this   demanding

standard.     These claims should be raised, if at all, in a § 2255

motion.

       Accordingly, because Sanchez raises no claims that can be

resolved in this appeal, we dismiss the appeal.                We dispense with

oral    argument   because   the   facts      and   legal      contentions   are

                                       2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3